DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
     
1- This office action is a response to an application filed on 12/31/2018, in which claims 1-18 are currently pending. The application is a national stage entry of PCT/US2018/061556, International Filing Date: 11/16/2018, which claims Priority from Provisional Application 62587856, filed 11/17/2017.

Election/Restrictions
2- Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-8 and 14-18*, drawn to an apparatus and a method to use an apparatus based on one single sensor portion on each of the first and second substrates.
	II. Claims 9-13, drawn to a an apparatus and a method to use an apparatus based on two sensor portions on each of the first and second substrates.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the use of multiple sensor portions on each substrate, in invention II, pertains to a design, a structure corresponding to multiple simultaneous measurements and modes of operations, which appears in a clear contrast with the single sensor portion on each substrate of the claimed system of invention I.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Attorney Dina Halajian on 07/25/2022, a provisional election was made without traverse to prosecute the invention of Samproni, group -I, claims 1-8 and 14-18* (Claim 18 appears to be wrongly dependent on claim 13, which is not a method claim. Claim 18, per Attorney Halajian’s request, will be considered as dependent on claim 14).  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 9-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
3- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification

4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
5- The drawings were received on 05/08/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
6- The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7- Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 18, which reads “18. The method of claim 13, wherein at least two..”, the underlined clauses appear unclear as claim 13 is an apparatus claim and does not include any method within it. For examination purposes, and per the request of Applicant’s representative Halajian, claim 18 will be considered as dependent on claim 14.


Claim Rejections - 35 USC § 102

8- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10- Claims 1-7 and 14-18 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Hanagan et al. (Patent 5520787, cited by Applicants)
As to claim 1, Hanagan teaches a sensor assembly (Figs. 1- 9 and Abstract), comprising: a first substrate (70/80) comprising a first base layer (Col. 7 l. 66- Col. 8 l.67;  layer 70), and a first electrical contact (Fig. 3; connections 330), the first base layer having a first surface and a second surface (Figs. 1-7; top and bottom of 70), a first sensor portion (80) on the first surface and connected to the first electrical contact (Fig. 3 and Col. 8 ll. 48-54); a second substrate (10/30/40) comprising a second base layer (10), a second sensor portion (30), and a plurality of second electrical contacts (350/360/370/380), the second base layer having a first surface and a second surface with the second sensor portion on the first surface of the second base layer (Figs. 1-7), wherein the first substrate and the second substrate are arranged in a layered structure in which the first surface of the first base layer and the first surface of the second base layer border a fluid flow path intersecting the first sensor portion and the second sensor portion, the first sensor portion aligned with the second sensor portion across the fluid flow path to form an electrochemical type of sensor (Figs. 1, 3-4; flow channel 320 between 30 and 80 which are aligned; and Col. 2 ll. 30-45, Col. 4 l. 57- Col. 5 l. 43 for ex. about the electrochemical sensor), and wherein the second sensor portion includes a first electrode and a second electrode with the first electrode electrically isolated from the second electrode (Figs. 1-4; Col. 4 ll. 4-5, Col. 8 ll. 5-7; electrodes 22/32 are separated from working electrodes 30 on insulating substrate 10).  
As to claim 2-7, Hanagan teaches the sensor assembly of claim 1, wherein the first base layer is constructed of one or more dielectric material, and the second base layer is constructed of one or more dielectric material (Col. 4 ll. 4-14); (claim 3) wherein the first base layer includes a conductive layer on the first surface forming the first sensor portion (Figs. 1, 4, Col. 8 ll.10-15); (claim 4) wherein the first surface of the first base layer and the first surface of the second base layer are arranged in a parallel relationship (Figs. 1, 4); (claim 5) further comprising two spaced apart side walls extending between the first surface of the first base layer, and the first surface of the second base layer; the first surface of the first base layer, the first surface of the second base layer, and the sidewalls bordering the fluid flow path (Figs. 1, 4, 7 and Col. 11 ll. 22-28); (claim 6) further comprising a dielectric layer positioned between the first surface of the first base layer and the first sensor portion (Fig. 1 and Col. 11 ll. 22-28); (claim 7) further comprising a dielectric layer positioned between the first surface of the second base layer and the second sensor portion (Fig. 1 Col. 11 ll. 22-28).

As to claim 14, Hanagan teaches a method (method of use of the apparatus of claim 1; Figs. 1- 9 and Abstract), comprising: passing a sample through a fluid flow path of a sensor assembly (Figs. 1-4, 7; passing a fluid sample along path 320) such that the sample intersects at least one sensor comprising at least three electrodes (reference electrode 22, working electrode 30 and counter electrode 80) arranged such that two or more electrodes are opposing (Fig. 4; electrodes 30 opposing electrodes 80) and two or more electrodes are beside one another (electrode 22 beside electrodes 30); reading the sensor by a reader monitoring changes to the sensor (Col. 9 ll. 38-40 and Col. 11 l. 59 – Col. 12 l. 8); and measuring the presence and/or concentration of one or more analytes within the sample based upon data obtained by the reader (Col. 9 ll. 38-46 for ex.).  
As to claims 15-18, Hanagan teaches the method of claim 14, wherein the sensor is an electrochemical type of sensor (Col. 2 ll. 30-45, Col. 4 l. 57- Col. 5 l. 43 for ex. about the electrochemical sensor) having electrical contacts connected to the at least three electrodes (Fig. 4 and Col. 8 ll. 43-58), and wherein reading the sensor comprises the reader monitoring the electrical contacts (Fig. 3 and Col. 8 ll. 49-52; connections 350) and wherein measuring the presence and/or concentration of one or more analytes within the sample based upon data obtained by the reader from the electrical contacts (Col. 9 ll. 38-40; Col. 1 l. 59-Col. 12 l. 8); (claims 16-17) wherein the at least one sensor includes a first sensor of a first type, and a second sensor of a second type, wherein the first type is different from the second type; (claim 17) wherein the first type of sensor is an electrochemical type of sensor, and the second type of sensor is an optical type of sensor (Col. 7 ll. 34-56; electrochemical and optical sensors are used); (claim 18) the apparatus of claim 14, wherein at least two of the electrodes (22/32 and 30) are beside one another on a first surface of a first substrate (Figs. 1-4; see electrodes on 10), and at least one of the electrodes is on a first surface of a second substrate (Figs. 1, 4; opposing electrodes 30 and 80).








Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hanagan.
As to claim 8, Hanagan teaches the sensor assembly of claim 1.
Hanagan does not teach expressly wherein the first sensor portion is a reference electrode, the first electrode is a working electrode and the second electrode is a counter electrode.
However, Hanagan teaches the first sensor portion (80) is a counter electrode, the first electrode is a working electrode (Figs. 1, 4 Col. 8 ll. 7-8), and the second electrode is a reference electrode (Figs. 1, 2; reference electrodes 22/32 separated from electrodes 30 on substrate 10; Col. 4 ll. 4-5; substrates can be made of any material). One with ordinary skill in the art would find it obvious to optimize the electrodes to be configured such that the first sensor portion is a reference electrode, the first electrode is a working electrode and the second electrode is a counter electrode, based on routine experimentation, as the rearrangement of the electrodes would have been an obvious modification to one of ordinary skill in the art as being a mere rearrangement of parts by a simple substitution of the orientation of a known element to another orientation in the same apparatus to obtain a predictable result (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Hanagan so that the first sensor portion is a reference electrode, the first electrode is a working electrode and the second electrode is a counter electrode, with the advantage of effectively optimizing the measurement of the sample characteristics.





Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, to overcome the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886